Appeal from a decision and award of the Workmen’s Compensation Board. The deceased was killed in an industrial accident. He was survived by a dependent wife and by three dependent step-grandehildren. An award has been made for the benefit of these step-grandchildren as well as for the wife. In our view the statute fits the ease. A “ child ” says the definition to be found in subdivision 11 of section 2 of the Workmen’s Compensation Law “ shall include * * * a step-child ”. The provisions of section 16 authorize an award of death benefits “for the support of grandchildren * ⅜ * if dependent upon the deceased.” The definitive statute does not limit itself to a child of an injured employee or a dependent child of a deceased employee. It defines “ child ” generally for the purposes of this statute and sweeps within the definition terms including combinations in which “ child ” is used. The word thus defined is a component part of the term “grand child” a particular class of child. If the class includes generally a step-child, we think the board was right in ruling these dependent step-grandchildren entitled to benefits. Award unanimously affirmed, with costs to the Workmen’s Compensation Board.
Present-— Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.